Citation Nr: 1216967	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the rating reduction from 40 percent to 20 percent for low back strain, effective March 1, 2008, was proper, and whether an evaluation in excess of 20 percent is warranted for the portion of the appeal period extending from March 1, 2008, forward.

2.  Entitlement to an evaluation in excess of 10 percent for post operative right knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that the appeal of a rating reduction arose in the context of the Veteran's claim for an increased rating for a low back disability which was filed in February 2006.  Accordingly, this appeal contemplates this issues of both the propriety of a reduction in rating and a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in June 2006, the RO granted an increased rating of 40 percent for lumbosacral strain effective from February 14, 2006, based on findings of limitation of flexion made upon VA examination of February 14, 2006.  

2.  In a rating decision of May 2007, the RO proposed to decrease the evaluation for the low back disability from 40 percent to 20 percent, based on evidence of improved flexion as shown by clinical evidence dated in February and April 2007.  The Veteran was advised of this proposed action in a May 2007 letter.

3.  In a rating decision issued in December 2007, the RO reduced the evaluation for lumbosacral strain from 40 percent to 20 percent effective March 1, 2008. 

4.  From September 1, 2008 forward, low back strain has not been manifested by forward flexion of 30 degrees of less or ankylosis, there are no objective neurological abnormalities; there is no indication of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

5.  The Veteran's service-connected right knee condition is manifested by findings of arthritis with pain, but without: additional functional loss due to pain, weakness, incoordination or fatigue so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more; recurrent subluxation or instability; or frequent episodes of locking and effusion into the joint.

6.  There is no basis for the assignment of a separate compensable evaluation for a right knee scar.  


CONCLUSIONS OF LAW

1.  The reduction of the schedular disability rating for low back strain effectuated in a December 2007 rating decision, is proper and restoration of a 40 percent schedular rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2011).  

2.  From March 1, 2008 the criteria for an evaluation in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); C.F.R. §§ 3.105, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for post operative right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71(a), 4,40, 4.45, 4.59, and 4.71(a), including Diagnostic Codes 5010, 5260, 5261, 5257, 5258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).   

With respect to the increased rating claim for low back and right knee disorders, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).   

The file contains duty to assist letters issued in October 2006 and January 2007, relating to the Veteran's increased rating claims for low back and right knee disorders.  Those letters addressed the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and provided notice regarding how disability ratings and effective dates are assigned.  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to the reduction issue, the Board points out that the procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions were explained to the Veteran in adequate detail in a May 2007 letter prior to the rating reduction undertaken in a December 2007 rating action, and she was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs and post-service VA records.  VA examinations have been conducted during the course of the appeal period in 2006, 2007, 2008 and 2010 and there is no indication that any of these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

A. 
Reduction - Low Back 

In a December 1992 rating action, service connection was established for mechanical low back pain, for which a noncompensable evaluation was assigned effective from August 1992.  In a July 2002 rating action, a 10 percent evaluation was granted effective from June 2001.

In February 2006, the Veteran filed an increased rating claim, indicating that she experienced constant back pain.  

A VA examination of the low back was conducted in April 2006.  The Veteran complained low back pain since the 1990's getting progressively worse.  Her subjective complaints included unsteadiness, numbness, stiffness, weakness, and pain.  Examination revealed mild spasms and was negative for ankylosis.  Range of motion testing of the lumbar spine revealed: flexion of 0 to 50 degrees, decreased to 30 degrees on repetitive motion; extension of 0 to 20 degrees decreased to 10 degrees on repetitive motion; left and right rotation of 0 to 30 degrees, and left lateral and right lateral flexion of 0 to 25 degrees, with pain in all areas of motion at the extremes.  It was noted that range of motion was limited by pain, weakness and lack of endurance, but not by fatigue.  There was evidence of painful motion, spasm and with no evidence of kyphosis, lordosis, or ankylosis shown during the examination.  X-ray films revealed no evidence of compression fracture of spondylolisthesis.  Lumbosacral strain was diagnosed.   

In a June 2006 rating decision, a 40 percent evaluation was granted for lumbosacral strain, effective from February 14, 2006 (the date of the VA examination).  The RO explained that the grant was based on evidence of forward flexion of the lumbar spine limited to 30 degrees or less.  

In 2006, several lay statements were received from friends, family members, and co-workers of the Veteran's attesting to the fact that medical problems, such as headaches, a back disability and right knee problems had impaired her functionality and employability.  

A VA examination of the spine was conducted in February 2007.  The Veteran complained of constant pain and tightening.  She also complained of weakness in the legs.  It was noted that she had not experienced any incapacitating episodes during the past 12 months.  Examination revealed evidence of pain on motion, tenderness and mild guarding on motion, without evidence of muscle spasms or ankylosis.  Neurological examination revealed normal motor findings.  Sensory examination was intact to light touch, vibration and pin prick.  Range of motion testing of the lumbar spine revealed: flexion of 0 to 55 degrees; extension of 0 to 20 degrees; left and right rotation of 0 to 25, and 0 to 20 degrees, respectively; and left lateral and right lateral flexion of 0 to 20 and 0 to 10 degrees, respectively, with pain in all areas of motion at the extremes.  X-ray films revealed evidence of joint space narrowing and grade 1 spondylolisthesis of L5/S1.  Lumbosacral strain was diagnosed.    

A VA neurological examination was also conducted in February 2007 following which a diagnosis of lumbosacral discopathy for 3 years, with normal reflexes, strength and bulk in the lower extremities, was made.    

VA records reflect that when the Veteran was seen by VA in April 2007, she complained of constant back pain, increasing with intensity on lifting, prolonged walking, or sitting.  Flexion was measured at 45 degrees and extension was to 10 degrees.  Myofascial low back pain was diagnosed.  

In a rating action dated in May 2007, the RO proposed to reduce the 40 percent evaluation in effect for the Veteran's lumbosacral strain to 20 percent, explaining that evidence on file, including a VA examination of February 2007 had shown sustained improvement and failed to reveal that the criteria for an evaluation of 40 percent under diagnostic code 5237 continued to be met.  

In correspondence issued to the Veteran by VA and dated on May 11, 2007, she was advised of the proposed reduction of the evaluation for the low back disability.  She was further notified of the opportunity for a hearing, was informed of her appeal rights, and was given 60 days in which to submit additional evidence to show why the compensation payments should be continued at their present level (pursuant to 38 C.F.R. § 3.105(e)).  

The Veteran did not request a hearing.  In May 2007, she provided a statement indicating that she was disputing the decision to reduce her rating for the low back disability, and noting that she experienced constant back pain, which had been a factor in her no longer being employed with the postal service.  

Thereafter, additional evidence was added to the record consisting of VA records dated to November 2007.  However, no clinical findings relating to the low back, such as range of motion findings are show in those records.  In December 2007, the RO issued a rating decision reducing the rating for the Veteran's low back disability from 40 to 20 percent effective from March 1, 2008.  

A VA neurological examination was conducted in March 2008 following which a diagnosis of lumbosacral vertebral disk arthropathy, 10 to 15 years, with slowed gait, limited flexion to 45 degrees on 3 trials, and normal muscle bulk, reflexes and sensation, was made.    

In September 2010, the Veteran underwent an examination of the lumbar spine conducted by QTC for VA purposes.  She complained of severe pain, stiffness, spasms, decreased motion, paresthesia, numbness, weakness, and bowel symptoms.  On examination, posture and gait were normal.  Examination of the spine revealed no evidence of radiation, pain on movement, muscle spasm, atrophy, or change in muscle tone.  Range of motion testing of the lumbar spine revealed: flexion of 0 to 90 degrees; extension of 0 to 30 degrees; left and right rotation of 0 to 30 degrees; and left lateral and right lateral flexion of 0 to 30 degrees.  The examiner noted that pain, weakness, lack of endurance, fatigue or incoordination did not further impact range of motion on repetitive use.  X-ray films revealed straightening of the lumbar lordosis with mild spondylitic degenerative changes.  Lumbosacral strain was diagnosed.  


Analysis

This matter involves the assignment of staged ratings which were made during the course of the appeal period extending from February 14, 2006 forward, representing the date of the filing of the Veteran's increased rating claim for a low back disability.  During the appeal period, a 40 percent evaluation was assigned from February 15, 2006 in a June 2006 rating action; however the 40 percent evaluation was reduced to 20 percent effective from March 1, 2008, in a December 2007 rating action.  The appeal involves two questions: first, whether the reduction from 40 to 20 percent for service-connected lumbosacral strain was in accordance with 38 C.F.R. § 3.105; and second, if the reduction was procedurally proper, whether the currently assigned 20 percent rating is the correct rating under Diagnostic Code 5237.  

Under 38 C.F.R. § 3.105(e) and (i), where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction of compensation payments currently being made, a rating proposing the reduction must be prepared setting forth all material facts and reasons.  In addition, VA must notify the Veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is to be afforded the opportunity for a hearing.  

In this case, a rating decision in May 2007, proposed to decrease the Veteran's evaluation for her low back disability from 40 percent to 20 percent based on a VA examination of February 2007, as well as a VA record of April 2007 which showed improved range of motion, specifically flexion.  A letter dated on May 11, 2007, which accompanied the rating decision, explained to the Veteran that she had 60 days to submit evidence to show that the reduction should not be implemented.  She was notified that reduced payments would begin the first day of the third month following the notice of the final decision and she had the right to request a personal hearing.  A rating decision of December 2007 reduced the evaluation for the low back disability from 40 percent to 20 percent effective March 1, 2008.  Therefore procedurally, the RO complied with the notice and due process requirements of 38 C.F.R. § 3.105(e) and (i).

Since the 40 percent rating was in effect for a period of less than five years, the provisions of 38 C.F.R. § 3.344 (a) (examinations less full and complete than one on which payments was authorized or continued will not be used as a basis of reduction) and (b) (in doubtful cases a rating is continued pending reexamination) do not apply. 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282  (1992).  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-22 (1993). 

As the rating reduction was in accordance with 38 C.F.R. § 3.105 (procedural due process), the remaining question is whether the 20 percent rating is the appropriate rating for low back strain under Diagnostic Code 5237 for the entirety of the appeal period.   

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

The Veteran's low back disability is rated under Diagnostic Code 5237, for lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

Under Diagnostic Code 5237, the criteria for a 20 percent rating require a showing of forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating contemplate forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Under the General Rating Formula, objective neurologic abnormalities are separately rated under the appropriate Diagnostic Code.   

Under Diagnostic Code 5243, a disability is rated under either the General Rating Formula or under the Formula for Rating intervertebral disc syndrome, whichever method results in the higher evaluation.  The rating criteria for intervertebral disc syndrome are based on incapacitating episodes.  When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Regarding the matter of whether restoration of a 40 percent evaluation is warranted.  The Board notes that the grant of the 40 percent evaluation in a June 2006 rating action was based on findings made upon VA examination of June 2006.  In pertinent part, on range of motion testing done at that time, flexion of 0 to 50 degrees, decreased to 30 degrees on repetitive motion was shown.  As such, arguably the criteria for a 40 percent evaluation were not even actually met at that time.  In this regard, flexion was not technically limited to 30 degrees or less; the Veteran was able to attain flexion of 50 degrees - supporting only a 20 percent evaluation - with further limitation shown only under specific circumstances, namely repeated use.  

Thereafter, findings made upon VA examination of February 2007 revealed range of motion testing of the lumbar spine as follows: flexion of 0 to 55 degrees; extension of 0 to 20 degrees; left and right rotation of 0 to 25, and 0 to 20 degrees, respectively; and left lateral and right lateral flexion of 0 to 20 and 0 to 10 degrees, respectively, with pain in all areas of motion at the extremes.  When evaluated in April 2007, flexion was measured at 45 degrees and extension was to 10 degrees.  At neither time were any incapacitating episodes noted, nor was ankylosis evident.  

Based on the aforementioned evidence, actual improvement in the Veteran's degree of flexion was shown, such that it flexion was no longer, even under limited circumstances, limited to only 30 degrees or less.  Such evidence is further consistent with a finding that improvement in the Veteran's ability to function under the ordinary conditions of life and work was logically shown based on an increase in the critical function of low back flexion.  In addition, without evidence of ankylosis or any incapacitating episodes, there was no longer shown any justification for the continued assignment of a 40 percent evaluation.  Therefore, as the evidence revealed actual improvement of flexion of the lumbar spine and the RO complied with the procedural requirements of section 38 C.F.R. § 3.105, the preponderance of the evidence of record demonstrates that the reduction of the 40 percent rating for lumbosacral strain to 20 percent disabling was proper and restoration of the 40 percent evaluation is not warranted.  Hence, to this extent the appeal is denied.  

Subsequent evidence further confirms that improved range of motion and specifically flexion, has been shown.  A VA neurological examination of 2008 revealed flexion to 45 degrees, consistent with the assignment of a 20 percent evaluation.  Upon examination of 2010, examination of the spine revealed no evidence of radiation, pain on movement, muscle spasm, atrophy, or change in muscle tone.  Range of motion testing of the lumbar spine revealed: flexion of 0 to 90 degrees; extension of 0 to 30 degrees; left and right rotation of 0 to 30 degrees; and left lateral and right lateral flexion of 0 to 30 degrees; consistent with the assignment of a 20 percent, but no greater evaluation.  The examiner noted that pain, weakness, lack of endurance, fatigue or incoordination did not further impact range of motion on repetitive use.  There was no clinical finding of ankylosis and no notation of incapacitating episodes were recorded.   

The Veteran has reported pain and flare-ups with physical activities and the Board finds her statements in this regard to be credible and competent.  Layno v. Brown, 6 Vet. App. 465, 469-71  (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).  Nevertheless, the criteria for the next higher rating based on limitation of motion, under the General Rating Formula, considering functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use under 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995) have not been met.  

As for objective neurologic abnormalities under the General Rating Formula, the evidence does not establish that any clinical neurological abnormalities have been shown and associated with the low back disorder.  In addition, the Veteran's vague complaints related to bowel symptoms have not been associated with a low back disorder and she specifically declined to have a rectal examination as shown by the 2010 QTC examination report.  

As for Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there was no evidence of intervertebral disc syndrome with incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during the past 12 month period.  Accordingly, an evaluation in excess is not warranted under this criteria.  

For the sake of completeness, the Board notes that no evidence on file supports the assignment of a 60 percent evaluation for a low back disability for any portion of the appeal period extending from February 2006, nor does the Veteran so maintain.  In this regard, the file contains absolutely no findings of unfavorable ankylosis of the thoracolumbar spine or the entire spine, or of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Upon a comprehensive review of the evidence in this case, the clinical findings provide more than an adequate basis on which the reduction at issue may be justified.  In this instance, the reduction was only effectuated after the VA examination of February 2007 which showed that the Veteran's low back underwent an actual change reflecting material improvement in the Veteran's condition, which was confirmed by reexamination in 2010, and which is consistent with no more than a 20 percent rating under the applicable criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, the clinical evidence overall reflects material improvement specifically in range of motion (flexion) testing of the low back disability as of and since March 2008.  For the reasons discussed herein, the criteria for a rating higher than 20 percent from March 1, 2008 for the low back disability have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

B.  Increased Rating - Right Knee

By rating action of December 1992, service connection was established for a post-operative right knee injury, which was initially assigned a non compensable evaluation.  In a June 1993 rating action, a 10 percent evaluation was assigned for degenerative joint disease of the right knee, effective from August 1992.  In February 2006, the Veteran filed an increased rating claim for her right knee disability.  

A VA examination was conducted in April 2006.  The Veteran gave a history of a right knee injury in service, followed by right knee surgery with reconstruction and hardware placement.  The Veteran complained of constant, severe pain every day.  She reported that she always used a knee brace for walking and was limited to walking for 1/2 block and standing for 5 minutes.  She acknowledged having subjective symptoms of instability, giving way, pain, stiffness, swelling, locking and impaired joint motion.  

Physical examination revealed antalgic gait, but no abnormal weight bearing.  Range of motion of the knees was from 0 to 95 (active), with pain from 85 to 95 degrees; and from 0 to 110 degrees (passive) with pain from 90 to 110 degrees.  The examiner noted that there was no pain on 0 degrees of extension and that there was no additional limitation of motion on repetitive use.  The report revealed that there was no evidence of inflammatory arthritis or joint ankylosis.  On objective testing, crepitus, grinding, subpatellar tenderness and painful motion were noted; without evidence of instability or meniscus abnormality.  Right knee degenerative joint disease was diagnosed.  The examiner noted that the Veteran had been off work as a mail handler since August 2005 due to migraines and right knee problems.  

In 2006, several lay statements were received from friends, family members, and co-workers of the Veteran's attesting to the fact that medical problems, such as headaches, a back disability and right knee problems had impaired her functionality and employability.  

A VA examination of the right knee was conducted in February 2007.  The Veteran's complaints included constant pain, weakness, intermittent stiffness, swelling, instability/giving way - but no falls since December 2006; locking and fatigue/lack of endurance.  She was wearing a knee brace on examination and reported that she was limited to walking for 1/2 block and standing for 2 hours.  Physical examination revealed moderate to severe crepitation, tenderness, mild guarding, and no deformity.  Range of motion of the knees was from 0 to 120 degrees with pain on extremes.  There was no evidence of ankylosis.  

The examiner also identified a right knee scar measuring 12.5 cm x .6 cm.  The scar was described as slightly sore to palpation.  It was noted that the scar was superficial, somewhat atrophic and shiny, and had a lighter brown hue.  The scar was no deep, inflamed, elevated or depressed.  The examiner also noted that there was no edema or keloid formation associated with the scar.  Some slightly swollen/raised skin adjacent to the scar was noted, but it was clarified that the scar itself was not swollen.  The report indicated that there was no limitation of motion or function associated with the scar.  X-ray films revealed degenerative changes in the medial joint compartment.  

Right knee degenerative joint disease was diagnosed.  The examiner indicated that this condition had a significant impact on the Veteran's occupational activities, described as: decreased mobility; problems with lifting and carrying; decreased strength; and lower extremity pain.  The report revealed that this conditions and its manifestations had resulted in increased absenteeism from work.  It was explained that the Veteran had been on leave without pay status for a year due to right knee and back disabilities, as well as migraine headaches.  

A VA neurological examination was also conducted in February 2007 following which a diagnosis of right patellar tibial arthropathy with full range of motion of the right knee, was made.  

A second VA neurological examination was also conducted in March 2008 following which a diagnosis of right patellofemoral arthropathy, 20 years, with flexion limited to 45 degrees and normal muscle bulk, reflexes and sensation, was made.  (The Board observes that the limitation of flexion recorded here appears to be an error and unrelated to the right knee, as the same findings were made relating to the low back and the narrative of the examination report clearly indicates that the Veteran's flexion was measured in conjunction with bending at the waist not the knee).   

In September 2010, the Veteran underwent an examination of the right knee conducted by QTC for VA purposes.  She gave a history of injuring the right knee in 1987 while playing softball in service.  Here complaints included: weakness, stiffness, swelling, giving way, locking , fatigability, tenderness, and pain - assessed as 10/10.  She reported that she could only stand for 5 minutes and walk 1/3 block before her knee gave out.  

On examination, posture and gait were normal.  Examination of the right knee revealed a surgical scar measuring 16.5 x .3 cm.  The surface of the scar was flush with the surrounding skin and did not show any significant identifiable alteration in sensory perception or vascular supply.  There was significant change in pigmentation or texture, the scar was level with the skin and showed no sign of keloid formation.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, induration, inflexibility or skin breakdown.  There was no limitation of motion/function and no gross distortion associated with the scar.   

Physical examination was described as within normal limits without significant alteration in form or function.  There was no evidence of edema, effusion, weakness, tenderness, redness, heat or abnormal movement on examination.  Mild crepitus was shown.  In addition, there was no evidence of recurrent subluxation, instability, deformity, guarding, malalignment, locking, pain or joint effusion.  Range of motion testing was from 0 to 140 degrees.  The examiner specifically found that pain, weakness, lack of endurance, fatigue or incoordination did not impact further on range of motion after repetitive exercise.  There was no evidence of varus/valgus instability.  X-ray films revealed post operative changes and mild degenerative changes.  Postoperative right knee with degenerative joint disease was diagnosed.  The examiner concluded that the Veteran's condition did not affect her functioning in her usual occupation or activities of daily living.  

Analysis

The Veteran maintains that an evaluation in excess of 10 percent is warranted for her service connected right knee disorder.  

The Veteran's right knee disability, characterized as post operative right knee degenerative joint disease has been evaluated as 10 percent disabling under Diagnostic Codes 5010-5260 for the entirety of the appeal period extending from February 2006 (when the increased rating claim was filed).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.   

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010. For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

Under code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Under code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees. Normal range of motion of the knee is 0 to 140 degrees of extension to flexion. 38 C.F.R. § 4.71a, Plate II (2011). 

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202  (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild and 20 percent when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Throughout the appeal period, there has been evidence of right knee arthritis, as well as painful motion.  The Board observes that range of motion testing conducted in 2006, 2007 and 2010, consistently revealed full extension of 0 degrees with some limitation of flexion, at worst reported as 95 degrees (when evaluated in 2006).  The Board notes that the 45 degrees of flexion mentioned in a 2008 VA neurological examination report is not shown to relate to testing conducted of the right knee and hence that finding is inapplicable for right knee rating purposes.   

Range of motion findings made throughout the appeal period have not technically met the criteria for a noncompensable (i.e., 0 percent) rating under codes 5260 or 5261, much less the requirements for a compensable 10 percent rating under those codes.  The range of motion findings do not even arguably meet the criteria for the assignment of a 20 percent rating under codes 5260 or 5261, as the Veteran has no limitation of extension and there is no clinical evidence on file showing that her right knee flexion is limited to 30 degrees.  Essentially, a disability rating of 10 percent has been assigned and is warranted in the case in light of evidence indicative of arthritis with painful motion, and functional loss due to pain, and crepitus as noted during the 2006, 2007 and 2010 VA examinations detailed above.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).   

However, even giving full consideration to the Veteran's complaints of pain on motion, a disability rating higher than 10 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent.  Significantly, VA examinations have all shown that pain was only elicited at the end ranges on flexion.  Further, the VA examinations all found that range of motion remained the same on repetitive testing.  

Specifically, VA examiners determined on two separate occasions during the appeal period (2006 and 2010) that there was no addition limitation of motion or function due to fatigability, weakness, or repetitive motion.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 percent evaluation contemplates the effects of the Veteran's manifestations of pain, weakness, and fatigue on activity and motion.  Therefore, an increased evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995)
Accordingly, the Veteran is already receiving the appropriate amount of compensation for the extent of her limited motion, pain, functional impairment based on the other DeLuca and Mitchell factors.  

In addition, evidence pertinent to the appeal period does not reflect that the Veteran's right knee disability has been productive of even slight subluxation or instability.  On VA examination of 2006, there was no evidence of instability or meniscus abnormality.  When examined more recently in 2010, there was no evidence of recurrent subluxation, or varus/valgus instability.  While the Veteran indicates that she regularly uses a knee brace, there have been no clinical indications of subluxation, dislocation or ligamentous instability of the right knee.  Therefore, the Board finds that a separate or increased evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

In turning to the remaining Diagnostic Codes, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the right knee.  The Board notes that Diagnostic Code 5259 (removal of cartilage, semilunar, symptomatic) does not provide for a disability rating in excess of 10 percent.  Therefore, it is not applicable to this analysis.

With regard to Diagnostic Code 5258 (rating criteria for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), the clinical evidence fails to reveal objective evidence of such manifestations, despite the Veteran's lay complaints to this effect. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the Veteran is generally competent to report her subjective symptoms relating to the right knee.  

Lay reports of symptoms and history associated with the right knee disability have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the right knee condition is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the right knee disability on appeal.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of the evidence).  Therefore, the Board is unable to find that a 20 percent rating is warranted under diagnostic code 5258, or any other code.

The Board has also considered whether a separate evaluation is warranted for a right knee scar.  Scars other than the head, face, or neck, that are superficial, and do not cause limitation of motion warrant a 10 percent evaluation only if they involve areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011). 

Superficial scars which are unstable where, for any reason, there is frequent loss of covering of the skin over the scar warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2011). 

Scars which are superficial and painful on examination warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).   Other scars will be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011). 

Pursuant to Diagnostic Codes 7802 to 7805, a scar is assigned a compensable rating when the scar is superficial, does not cause limited motion and the area is greater than 144 sq. inches (929 sq. cm.) or greater; a scar is superficial and unstable; the scar is superficial and painful on examination; or the scar limits the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2011).  VA examinations of 2007 and 2010 fail to include findings which would warrant the assignment of a separate compensable rating under any of the aforementioned bases or diagnostic codes.  The Board notes that when evaluated in 2007 the scar was described as slightly sore to palpation; however when evaluated in 2010, there was no indication of pain, soreness or tenderness associated with the scar.  

In sum, for the entirety of the appeal period extending from February 2006, forward, the preponderance of the evidence supports the continuation of a 10 percent evaluation for a right knee disability.  As discussed herein, the Board has considered whether higher ratings might be warranted for any period of time since February 2006.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence does not demonstrate a worsening of the Veteran's right knee disability warranting the assignment of either a separate or higher rating.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

C. Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of a service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the disability levels and symptomatology associated with her low back and right knee conditions.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The reduction from 40 to 20 percent rating for lumbosacral strain effective from March 1, 2008  was proper and restoration of a 20 percent rating for such disability is denied.  

A rating in excess of 20 percent for lumbosacral strain from March 1, 2008 is denied.

A rating in excess of 10 percent for post operative right knee degenerative joint disease is denied.



REMAND

In an August 2008 rating action, the RO denied entitlement to a TDIU.  In September 2008, VA received a statement from the Veteran specifically mentioning the August 2008 decision and indicating her disagreement with that decision.  The RO treated this as a new claim and denied the TDIU claim for a second time and as new claim in April 2009.  

The Board finds that the Veteran's September 2008 statement should have been construed as a timely Notice of Disagreement pertaining to the TDIU claim denied in the August 2008 rating action.  See Bond v. Shinseki, 639 F.3d 1362 (Fed. Cir. Oct. 7, 2011).  

A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result. 38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.   

Here, the written statement provided by the Veteran and received by VA in September 2008 was timely and explicitly expressed dissatisfaction with the denial of the TDIU claim in the August 2008 rating action, hence the statement is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201.  To date, the RO has not issued a Statement of the Case with respect to the TDIU claim.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011).  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action: 

The RO/AMC must provide the Veteran with a Statement of the Case addressing the TDIU claim, to include consideration of evidence provided for the record since the August 2008 rating decision.  The Veteran and her representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal as to the TDIU claim, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


